289 F.2d 490
Petros PRASSINOS, Plaintiff-Appellant,v.DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE,Defendant-Appellee.
No. 14292.
United States Court of Appeals Sixth Circuit.
March 21, 1961.

1
Phillip Bartell, Cleveland, Ohio, for appellant.


2
Burt W. Griffin, Asst. U.S. Atty., Cleveland, Ohio, Russell E. Ake, U.S. Atty., George W. Morrison, Asst. U.S. Atty., Burt W. Griffin, Asst. U.S. Atty., Cleveland, Ohio, on brief, for appellee.

ORDER.

3
Before McALLISTER, Chief Judge, WEICK, Circuit Judge, and BOYD, District Judge.


4
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised:


5
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons stated in the opinion of Judge Connell, 193 F.Supp. 416.